        Case 1:20-cv-03384-AJN-KHP Document 63 Filed 03/01/21 Page 1 of 4




SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

 BENTHOS MASTER FUND, LTD,                                                       3/1/2021


                                                Petitioner,          ORDER IN AID OF MEDIATION

                             -against-                                 20-CV-3384 (AJN) (KHP)



  AARON ETRA,

                                                 Respondent.
-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         In connection with the settlement proceedings before this Court, and as directed during

the settlement conference on Friday February 26, 2021, Defendant Aaron Etra shall produce to

this Court for in camera review the following records:

    1. Monthly account statements for the period January 1, 2018 through the present for

         Aaron Etra 41book credit from which Etra made deposits into HSBC accounts ending

         with 6401 and 6410;

    2. Monthly account statements for the period January 1, 2018 through the present for

         Aaron Etra 45book debit which received transfers of cash from HSBC accounts ending

         with 6410 and 6410;

    3. Monthly account statements for the period January 1, 2018 through the present for

         HSBC accounts ending in 9990, 6096, 6100, 7955, 6401, 6410, 6509. To the extent such

         accounts have closed, Etra shall nevertheless collect the historical monthly account

         statements and also provide the account closing statements;

                                                              1
   Case 1:20-cv-03384-AJN-KHP Document 63 Filed 03/01/21 Page 2 of 4




4. Etra shall identify the account from which he made payments to his HSBC credit card

   account ending in 0169 in July and September 2020. Etra shall also produce monthly

   statements of the same HSBC credit card account ending in 0169 from January 1, 2018

   through the present, and, if closed, the closing statement in addition to the historical

   monthly account statements;

5. Monthly account statements for the period January 1, 2018 through the present for his

   Uni-credit affiliate account (which Etra informed the Court was an account in Austria);

6. Monthly account statements for the period January 1, 2018 through the present for his

   City National Bank Account (referred to in his January 8, 2021 response to the

   Information Subpoena);

7. Etra shall identify all bank accounts he maintains or maintained in Europe for the period

   January 1, 2018 to present, including the name of the bank, the account number,

   monthly statements, and a closing statement if applicable;

8. Monthly account statements for the period January 1, 2018 through the present for

   Metropolitan Commercial Bank accounts ending in 3609 and 3617. To the extent such

   accounts have closed, Etra shall nevertheless collect the historical monthly account

   statements and also provide the account closing statements;

9. Monthly account statements for the period January 1, 2018 through the present for

   M&T accounts ending in 3433 and 3441. To the extent such accounts have closed, Etra

   shall nevertheless collect the historical monthly account statements and also provide

   the account closing statements;




                                            2
      Case 1:20-cv-03384-AJN-KHP Document 63 Filed 03/01/21 Page 3 of 4




   10. Monthly account statements for the period January 1, 2018 through the present for TD

       Bank account ending in 3529. To the extent such account is closed, Etra shall

       nevertheless collect the historical monthly account statements and also provide the

       account closing statement;

   11. Monthly account statements for the period January 1, 2018 through the present for JP

       Morgan account 4546. To the extent such account is closed, Etra shall nevertheless

       collect the historical monthly account statements and also provide the account closing

       statement;

   12. Etra shall identify all bank accounts he maintains or maintained since judgment was

       entered on August 13, 2020, including the name of the bank, the account number,

       monthly statements, and a closing statement if applicable; and

   13. Etra shall identify all credit card accounts he maintains or maintained since judgment

       was entered on August 13, 2020, including the name of the credit card, the credit card

       account number, monthly statements, and a closing statement if applicable.

                                    *      *       *      *

       The due date for the complete production listed above is March 15, 2021. Mr. Etra may

email the documents to Parker_NYSDChamber@nysd.uscourts.gov, or, alternatively, provide

physical copies. Physical copies may be dropped off at the U.S. Courthouse, Attn: Hon.

Katharine H. Parker, 500 Pearl St., Chambers 750, NY, NY 10003.

       By March 31, 2021, Mr. Etra shall make a first installment in the amount of $83,333

toward the judgment he owes to Petitioner.




                                               3
      Case 1:20-cv-03384-AJN-KHP Document 63 Filed 03/01/21 Page 4 of 4




       A second settlement conference will be held on Thursday, April 1, 2021 at 3:00 p.m.

The parties are directed to dial in to the conference at the directed time: dial (866) 434-5269;

access code 4858267. A security code for the dial-in line will be provided to the parties in

advance of the conference.

      The Petitioner is directed to serve this order on the Respondent. The Court also will

mail a copy of this Order to the Respondent.

       SO ORDERED.

Dated: March 1, 2021
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                4
